Exhibit 4.1 EXECUTION COPY CREDIT AGREEMENT dated as of May 14, 2012 among ESCO TECHNOLOGIES INC. The Foreign Subsidiary Borrowers Party Hereto The Lenders Party Hereto JPMORGAN CHASE BANK, N.A. as Administrative Agent PNC BANK, NATIONAL ASSOCIATION as Syndication Agent and SUNTRUST BANK, WELLS FARGO BANK, NATIONAL ASSOCIATION and BANK OF AMERICA, N.A. as Co-Documentation Agents J.P. MORGAN SECURITIES LLC and PNC CAPITAL MARKETS LLC as Joint Bookrunners and Joint Lead Arrangers CH1 6649182v.15 Table Of Contents Page ARTICLE I
